DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 12/17/2020 in response to the Non-Final Office Action mailed 09/23/2020 has been entered.  
	Claims 1-2, 4-17, 19-31 and 33-39 are currently pending in U.S. Patent Application No. 16/435,042.

Terminal Disclaimer
The terminal disclaimer filed on 12/17/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/425,764 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Claim Objections
In view of the foregoing amendments, the claim objection(s) to claim 30 is/are withdrawn.

Response to 35 USC § 112 Rejections
In view of the foregoing amendments claim rejections under 35 U.S.C. 112(b), to claims 6, 15, 16, 21 and 35 are withdrawn.  


Response to Arguments/Remarks
	Applicant's arguments with regard to deficiencies in the combination of cited prior art have been considered and determined persuasive in view of accompanying claim amendments which draw from those limitations of now cancelled claims 3, 18 and 32, previously identified as Allowable Subject Matter.  Corresponding rejections to the claims are withdrawn accordingly.


Allowable Subject Matter and Reasons for Allowance
Claims 1-2, 4-17, 19-31 and 33-39 are allowable. 

The following is an examiner's statement of reasons for allowance:
Claim amendments in view of supporting remarks overcome rejections previously set forth in view of references of record.  Reconsideration and updated search has provided additionally cited references which present the general state of the art without lending towards an obvious combination of references that teach/suggest the claimed invention as a whole and in its entirety.  Reasons for Allowance are those as indicated in the Allowable Subject Matter Section of the Non-Final Office Action dated 09/23/2020.  In particular, references of record fail to serve in any obvious combination teaching/suggesting the generation of a 2D image stream and a 3D image stream by repeatedly performing those preceding limitations of the method as claimed.


Additionally Cited References:
Additionally cited references (see attached PTO-892) have been made of record in view of the manner in which they evidence the general state of the art and as such are pertinent to the claimed invention despite not lending towards any obvious combination teaching/suggesting the claimed invention as a whole.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/IAN L LEMIEUX/Examiner, Art Unit 2669